IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


JEFFREY R. WENK AND LEE ANN WENK   : No. 127 WAL 2020
A/K/A LEE ANN MADDEN,              :
                                   :
                                   : Petition for Allowance of Appeal
                Petitioners        : from the Order of the Superior Court
                                   :
          v.                       :
                                   :
                                   :
                                   :
STATE FARM FIRE AND CASUALTY       :
COMPANY AND H.J.M. ENTERPRISES,    :
INC. TDBA FIREDEX OF PITTSBURGH,   :
                                   :
                Respondents




                                   :
JEFFREY R. WENK AND LEE ANN WENK   : No. 128 WAL 2020
A/K/A LEE ANN MADDEN,              :
                                   :
                Petitioners        : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
                                   :
          v.                       :
                                   :
                                   :
STATE FARM FIRE AND CASUALTY       :
COMPANY AND H.J.M. ENTERPRISES,    :
INC. TDBA FIREDEX OF PITTSBURGH,   :
                                   :
                Respondents
JEFFREY R. WENK AND LEE ANN WENK            : No. 129 WAL 2020
A/K/A LEE ANN MADDEN,                       :
                                            :
                  Petitioners               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
STATE FARM FIRE AND CASUALTY                :
COMPANY AND H.J.M. ENTERPRISES,             :
INC. TDBA FIREDEX OF PITTSBURGH,            :
                                            :
                  Respondents               :
                                            :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.




              [127 WAL 2020, 128 WAL 2020 and 129 WAL 2020] - 2